DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, KR 200162479 (Lee) discloses a rotational driving force transmission mechanism (Abstract), comprising a cylindrical shaft, and a constant velocity joint (Abstract), wherein:
 the shaft (31) is joined to the constant velocity joint (Fig. 2) via a metallic intervening member (53, 51, 50, 30) which is attached to at least one end of the shaft in an axial direction (Fig. 2) of the shaft;
the intervening member (53, 51, 50, 30) includes a shaft portion (53) configured to be inserted into the one end of the shaft from a distal end side thereof (Fig. 2), and a main body portion of a bottomed tubular shape (51, 50), made up from a bottom part (51, 50) joined to a proximal end side of the shaft portion (53, Fig. 2), and a tubular portion (30) configured to be fitted externally over the one end of the shaft (31, Fig. 2);
the shaft portion (53) extends toward the shaft (31) from the bottom part (51, 50; Fig. 2);
the one end of the shaft is sandwiched between the shaft portion (53) and the tubular portion (30, Fig. 2);
the constant velocity joint (Fig. 2) includes an annular member (40) fitted externally over the tubular portion (30) of the intervening member;
the shaft (31) and the intervening member (53, 51, 50, 30) are fixed in a state that the shaft and the intervening member do not move relative to each other (Fig. 2). Lee does not expressly disclose a shaft made of fiber reinforced plastic, the tubular portion extends toward the shaft from the bottom part, and the tubular portion is sandwiched between the shaft and the annular member.
JP H05215119 (Toyoda) teaches a shaft made of fiber reinforced plastic (Abstract) in order to reduce weight and save on fuel consumption (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Lee with the fiber shaft of Toyoda in order to reduce weight and save on fuel consumption.
The combination of Lee and Toyoda fail to teach the tubular portion extends toward the shaft from the bottom part and the tubular portion is sandwiched between the shaft and the annular member. The prior art fail to fairly show or suggest modification to the combination of Lee and Toyoda to extend the tubular portion toward the shaft from the bottom part and sandwich the tubular portion between the shaft and annular member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678